*85Dissenting Opinion by
Me. Justice Eagen :
I agree with the majority that the Due Process Clause of the Fourteenth Amendment forbids enforcement of a notice-of-alibi rule, unless reciprocal discovery rights are given to the criminal defendant. However, contrary to the majority, I am convinced the failure to afford the instant appellant such rights was harmless error.
In Williams v. Florida, 399 U.S. 78, 90 S. Ct. 1893 (1970) (cited with approval in Wardius v. Oregon, 412 U.S. 470, 93 S. Ct. 2208 (1973)), the Court ruled that where a defendant, acting in accordance with the requirements of a notice-of-alibi rule, discloses to the State the witnesses he proposes to call at trial to establish an alibi defense, due process requires that the State in turn disclose to the defendant the witnesses it proposes “to offer in rebuttal to that defense.” [Emphasis supplied.] 399 U.S. at 80, 90 S. Ct. at 1895. Instantly, the prosecution did not introduce any witnesses in rebuttal to the alibi defense offered by the appellant. In view of this, the failure of the Commonwealth to notify the appellant pre-trial of the witnesses it would offer in rebuttal to his defense was clearly harmless error.
I dissent.
Mr. Chief Justice Jones joins in this dissenting opinion.